Title: From John Adams to Tench Coxe, 13 September 1791
From: Adams, John
To: Coxe, Tench



Dear Sir
Braintree Septr. 13. 1791

I received yesterday your Letter of the 3d and pray you to accept of many Thanks for your obliging Attention to my Affairs. Although the Rent is very high, I am perfectly Satisfied that nothing better could have been done. The House I hope will be deemed Democratical enough, although the Rent is quite princely: rather too much for a simple Duke.
Mrs Adams joins with me in presenting our best Thanks for your kind Care and her kind Compliments to Mrs and Miss Coxe.
I Shall leave it to the same friends who have taken so good Care of me hitherto to determine how I shall dispose of my Horses, whether at Livery stables or in others if others can be hired for me.
I am my dear sir your obliged / Friend and humble servant

John Adams